DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flange part is fastened to the thigh base-end member by a fastening member ".  There is insufficient antecedent basis for this limitation in the claim. A pair (i.e. two) thigh base-end members have been claimed, it is unclear to which thigh base-end member the fastening member is fastened.
Furthermore, since the claim recites “a flange part is formed in each of […] and [each of]”, it is unclear whether one flange part, two flange parts, or four flange parts are being claimed. Likewise, it is unclear how many fastening members are required. The Examiner notes the specification shows and identifies four flanges 12.
Claim 1 recites “a flange part is formed in each of […] by a recess”. It is unclear whether a separate recess is being claimed for each of four claimed flanges, or whether only one recess is being 
Claim 2 recites the limitation "a through-hole […] is formed in the thigh base-end member".  There is insufficient antecedent basis for this limitation in the claim. A pair (i.e. two) thigh base-end members are claimed in parent claim 1, it is unclear to which of these members “the thigh base-end member” refers. Consequently, it is also unclear whether each thigh base-end member must have a respective through hole, a respective bearing member, a respective hollow part, a respective connector, a respective first cable, and a respective second cable.
Claim 3 recites the limitation “a second through-hole in the recess formed in the front surface and/or the rear surface.” There is insufficient antecedent basis for this limitation in the claim. Since it is unclear how many recesses are claimed in claim 1, it is unclear to which recess “the recess” in claim 3 refers, and whether a “second through-hole” must be formed for each recess.
Claim 3 recites “via the second through-hole. There is insufficient antecedent basis for this limitation in the claim. It is unclear to which of the second through-holes this refers, if one is required for each recess.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Alfayad (US 2011/0185837).
Re claim 1
Alfayad discloses a hip joint structure of a robot, comprising:
a pair of thigh base-end members (see annotated Fig. 1 below); and
a pillar-shaped pelvis member (see annotated Fig. 1 below) disposed so as to be sandwiched between the pair of thigh base-end members, wherein
a flange part (see annotated Fig. 1 below) is formed in each of left and right end parts in a front surface of the pelvis member, and each of left and right end parts in a rear surface of the pelvis member by a recess (see annotated Fig. 1 below) extending in the vertical direction, and
wherein the flange part is fastened to the thigh base-end member by a fastening member. (see annotated Fig. 1 & annotated Fig. 2 below)

    PNG
    media_image1.png
    753
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    750
    648
    media_image2.png
    Greyscale

Possible Allowable Subject Matter
Claims 2-3 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS A MORRISON/               Primary Examiner, Art Unit 3658